Citation Nr: 0401849	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service connection for posttraumatic 
stress disorder, for accrued benefits purposes only. 



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1968 
to September 1971.  The appellant is the mother of the 
veteran's minor child.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied entitlement to service 
connection for the cause of the veteran's death, for 
dependency and indemnity compensation (DIC), and for accrued 
benefits.  The appellant has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The appellant has not requested a hearing.  

The appellant has made a claim on behalf of a survivor (the 
veteran's minor child) for benefits under 38 U.S.C.A. § 1318, 
in which she seeks, on the grounds of new and material 
evidence, to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), which 
was finally decided during the veteran's lifetime.  The Board 
has imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  In that decision the Federal Circuit directed VA to 
conduct expedited rulemaking which will consider why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-which 
foreclose the reopening of all total disability claims filed 
during a veteran's lifetime except for clear and unmistakable 
error (CUE) situations, do not address why other grounds for 
reopening proceedings (in addition to CUE) should not also be 
allowed.  The temporary stay will remain in effect pending 
the completion of the directed rulemaking and lifting of the 
stay.  As the issue of entitlement to service connection for 
the cause of the veteran's death is inextricably intertwined 
with the § 1318 claim, this issue is deferred pending the 
lifting of the stay.  The claim of entitlement to service 
connection for PTSD for accrued benefits purposes only is 
decided below.  


FINDINGS OF FACT

1.  By rating decision of October 1994, the RO denied service 
connection for PTSD and properly notified the veteran and his 
representative of that decision.  

2.  The veteran did not appeal the October 1994 decision and 
it became final.

3.  At the time of the veteran's death in December 2001, 
there was a pending application to reopen a claim of 
entitlement to service connection for PTSD.

4.  Evidence received at the RO since the October 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW 

1.  The October 1994 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for PTSD and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The claim for service connection for PTSD for accrued 
benefit purposes is denied.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's accrued benefits claim, the 
Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Given the nature of such claims, additional development of 
the record is not at issue since the evaluation of those 
claims is based upon the record, as it is constituted at the 
time of the veteran's death.  As to procedure, the Board 
notes that the VA advised the appellant and her 
representative as to the appropriate laws and regulations 
relating to accrued benefits claim in a May 2003 Statement of 
the Case.  Considering the foregoing, the Board finds that 
any requirements of the VCAA have been fully satisfied, and 
no further action is necessary by the Board to ensure 
compliance with this law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

In an October 1994 rating decision, the RO denied a claim of 
entitlement to service connection for several claimed 
disorders, including PTSD.  The veteran and his 
representative were notified of that action and did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§§ 5108, 7105(b), (c) (West 2002).  Pursuant to 38 U.S.C.A 
§§ 5108 and 7105(c), when a claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  38 C.F.R. § 3.160 (2003), 38 C.F.R.§§ 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2003).

38 C.F.R. § 3.156(a) (2003) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in December 
2000, prior to the effective date of the revision and must be 
evaluated using the earlier-more liberal-version of the 
regulation.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1994 RO rating decision consists of service medical and 
personnel records (SMRs), VA inpatient treatment reports, 
information from the National Personnel Records Center 
(NPRC), a statement of the veteran's mother, a DD Form 214, 
and the veteran's claims and statements.  These are briefly 
discussed below.

The appellant's DD-214 reflects that he served in Vietnam and 
had earned a Military Operational Specialty Code (MOS) of 
61B20, Water Craft Operator.  He received the Vietnam Service 
Medal (VSM), the Republic of Vietnam Campaign Medal (RVCM), 
and various other decorations, but none that conclusively 
establish that he participated in combat.  

The veteran's SMRs do not note any relevant abnormality.  VA 
clinical records reflect treatment for PTSD at various times 
during the early 1990s.  

In October 1991, a diagnosis of PTSD related to service in 
Vietnam was made, based on observed symptoms and reported 
stressors.  An October 1991 VA counseling intake assessment 
notes that the veteran reported that he had served in Vietnam 
from March 1969 to May 1970.  He claimed significant combat 
exposure, including 8 confirmed enemy kills, frequent ambush 
of his river patrol boat, and he reported that he was 
captured and held as a prisoner of war (POW) for over 30 days 
until Montagnard tribesmen helped him escape.  He reported 
that he killed a woman and a small boy during a night attack.  
He reported that he beat a prisoner to death with a stick 
after the prisoner had attacked him with a knife.  He 
reported that several close friends had been killed, two by 
his own orders.  

A May 1993 VA substance abuse intake report assessment notes 
that the veteran reported serving in Vietnam for two months 
in 1968 and then returning in 1969 for a year of duty.  He 
recalled that he was taken by the enemy as a POW during his 
second tour and that while in captivity he had been drugged 
and kept in a cage inside a cave. 

In October 1993, the veteran requested service connection for 
PTSD, for residuals of a fracture of the left thumb, and for 
other claimed disorders.

In November 1993, NPRC forwarded the veteran's official 
personnel file, which reflects service in Vietnam from May 
1969 to April 1970.  He was assigned as a watercraft operator 
and as an amphibious operator with the 97th Transportation 
Company while in Vietnam.  A record of campaigns reflects 
that he participated in the 1969 Tet counteroffensive and in 
the Summer/Fall 1969 and Winter/Spring 1970 campaigns.  

The veteran underwent a VA PTSD examination and social survey 
in January 1994.  These reports reflect that he transported 
dead bodies, wounded soldiers, and supplies on his watercraft 
and conducted river patrols on such watercraft, which had a 
mounted 50-caliber machine gun that he said he operated.  He 
said he was wounded by shrapnel a few times and that he 
simply removed shrapnel from his body by himself.  He said 
that he fractured his thumb and was hospitalized but left the 
hospital on his own after a week and, by himself, removed the 
surgical pin placed in his thumb.   The survey notes that the 
veteran could not recall the names of any others who served 
with him.  

In January 1994, the veteran reported that he had a loss of 
memory of specific facts.  He submitted several color 
photographs of himself, of his river craft, and of various 
activities.  He reported that he transported men and supplies 
in amphibious vessels that were armored for protection 
against landmines.  The veteran claimed that one photo 
depicts him guarding enemy POWs whom he captured.  He 
reported that he injured his ear when he fired a pistol 
inside a tunnel that he had crawled into.  He reported that a 
Viet Cong suspect attacked him and hit him in the mouth 
during a search of a Vietnamese fishing boat.  He reported 
that mortar fire struck his left thumb and fractured it.  

In January 1994, the veteran's mother reported that there was 
a period of over a month in which the veteran sent no letters 
home.  The veteran also reported that he had almost complete 
memory loss about his POW experience, but he recalled that he 
served with a unit of Special Forces for a time as their 
transportation supplier and that his patrol was ambushed and 
that he later escaped along with 5 other Americans and a 
Montagnard.  

In September 1994, NPRC reported that it had no record of POW 
or MIA (missing in action) status for the veteran.  

In October 1994, the RO granted service connection for 
residuals of a left thumb fracture but denied service 
connection for PTSD on the basis of no participation in 
combat and no credible supporting evidence of a claimed 
stressor.  The veteran did not appeal the decision and it 
became final.  

For purposes of accrued benefits, the Board must review the 
evidence submitted since the final decision to determine 
whether any of it is new and material evidence, that is, 
whether it is neither cumulative nor redundant, whether it is 
so significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the veteran's service connection claim.  The 
evidence submitted since the October 1994 RO decision 
includes VA mental health treatment reports, private medical 
records, and the veteran's claims.  

The recent VA mental health treatment reports reflect ongoing 
psychotherapy, but do not address whether the veteran was 
engaged in combat or otherwise corroborate the occurrence of 
a claimed stressor.  Thus, this evidence is not material to 
the issue of service connection for PTSD.  

The private medical evidence consists of an October 2000 
opinion of a physician who reported that the veteran suffered 
from PTSD that would allow working in a controlled 
environment.  This evidence is cumulative of earlier 
considered evidence, and is therefore not new evidence for 
purposes of reopening the service connection claim.

The veteran's more recent claims and assertions are 
essentially the same as those submitted prior to the October 
1994 decision.  He submitted copies of the photographs that 
he had earlier submitted.  In July 2001, the veteran reported 
that he could not recall any specific date of the stressful 
events.  He reported that he was assigned to the 97th Heavy 
Boat Transportation Company and the 110th Transportation 
Company during his service in Vietnam.  He reported that he 
was involved in numerous firefights as a watercraft operator 
and that he recalled only one name, that of a Sgt [redacted].  
The Board find that all of this evidence is largely 
cumulative of earlier considered evidence, with the exception 
of the name of a service comrade; however, even though the 
naming of a service comrade is new evidence, it does not tend 
to corroborate that a claimed stressor occurred, nor does it 
tend to place the veteran in combat.  Therefore, it is not 
material to the claim.  

Prior to any further RO action on the application to reopen, 
the veteran died in December 2001.  Although the veteran's 
claim terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 1991); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appellant timely submitted a claim for benefits in May 2002.  
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's former spouse and present guardian 
of the veteran's minor child, is advancing essentially the 
same claim for service connection for PTSD, for accrued 
benefit purposes, which the veteran had pending at the time 
of his death

After reviewing the above evidence, the Board concludes that 
none of the newly submitted evidence is new and material, nor 
is it so significant that it must be considered in order to 
fairly decide the merits of the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The application to reopen the claim for 
service connection for PTSD, for accrued benefits purposes, 
must therefore be denied.  38 U.S.C.A. § 5108; Manio, supra.  
In turn, because the claim is not reopened, the Board must 
deny the claim of entitlement to accrued benefits.  


ORDER

No new and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD, for accrued benefits purposes, is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



